Exhibit 10.20 SECOND AMENDMENT TO SUPPLY AGREEMENT THIS SECOND AMENDMENT TO SUPPLY AGREEMENT (“Second Amendment”) is made and entered into as of the 25 day of March 2014 (“Effective Date”) by and between EMD Millipore Corporation, (“Millipore”) and Oxford Immunotec, Ltd. (“Oxford”). RECITALS WHEREAS, Millipore Corporation and Oxford entered into that certain Supply Agreement effective 1 January 2009 as first amended on 27 September 2013 (the “Agreement”); and WHEREAS, the Parties desire to add new Products to the Agreement. NOW THEREFORE, based upon the above premises, the parties agree as follows: 1. Capitalized Terms . All capitalized terms not defined herein shall have the meanings ascribed to such terms as set forth in the Agreement. 2. New Products . Exhibit B3 is attached hereto and incorporated herein by this reference is hereby added to the Agreement. All terms and conditions of the Agreement applicable to Products shall apply to New Products, except as modified in Exhibit B3. 3. Full Force and Effect . Except as expressly set forth in this Second Amendment all terms, conditions and covenants set forth in the Agreement shall remain in full force and effect. In the event of any conflict between the provisions of this Second Amendment and the provisions of the Agreement, the provisions of this Second Amendment shall control. 4.
